UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM10-Q xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33720 HSW INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 33-1135689 (State of Incorporation) (I.R.S. Employer Identification Number) 3280 Peachtree Road, Suite600 Atlanta, Georgia 30305 (Address of principal executive offices, including zip code) 404-364-5823 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox At November 12, 2010, the number of common shares outstanding was 5,376,355. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2010 and December31, 2009 (unaudited) 1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 (unaudited) 3 Notes to Condensed Consolidated Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 PART II – OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Reserved 32 Item 5. Other Information 32 Item 6. Exhibits 33 Signature 33 PARTI – FINANCIAL INFORMATION Item 1. Financial Statements HSW INTERNATIONAL, INC. and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (expressed in U.S. Dollars) September 30, December 31, Assets Current assets Cash and cash equivalents $ $ Trade accounts receivable due from affiliates Prepaid expenses and other current assets Total current assets Property and equipment, net Investment in unconsolidated affiliate Licenses to operate in China Intangibles, net Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ $ Advances from shareholder Accrued expenses and other current liabilities Total current liabilities Deferred tax liability Commitments and contingencies Stockholders’ equity Preferred stock, $.001 par value; 1,000,000 shares authorized, none issued — — Common stock, $.001 par value; 20,000,000 shares authorized, 5,376,355 and 5,369,829 issued and outstanding at September 30, 2010 and December 31, 2009, respectively, (a) Additional paid-in-capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ (a) All share and per share amounts reflect HSWI’s February 2010 10-for-1 reverse stock split.See Note 1, “Description of Business”. The accompanying notes are an integral part of these condensed consolidated financial statements. 1 HSW INTERNATIONAL, INC. and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (expressed in U.S. Dollars) Three Months Ended September 30, Nine Months Ended September 30, Operating revenue Web platform services from affiliates $ $
